Citation Nr: 1224039	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  05-30 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for a left calf stab wound scar, rated as noncompensably disabling prior to October 5, 2010 and 10 percent disabling beginning on October 5, 2010.

2.  Entitlement to an increased initial rating for a status-post muscle laceration of the left calf, rated as 10 percent disabling prior to October 5, 2010 and 30 percent disabling beginning on October 5, 2010.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus with plantar fasciitis.

4.  Entitlement to a total rating based upon individual unemployability (TDIU).

5.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected status-post muscle laceration of the left calf and bilateral pes planus with plantar fasciitis.

6.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected status-post muscle laceration of the left calf and bilateral pes planus with plantar fasciitis.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1978 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which, in pertinent part, denied the Veteran's claim for an increased rating for a stab wound scar to the calf.

In addition, the Veteran appeals from a May 2003 rating decision which
granted his claims for service connection for a status-post muscle laceration to the left calf and bilateral pes planus and assigned an initial 10 percent rating for each disability.  His claim for an increased rating for a left calf stab wound as well as his claims for service connection for a left knee disability and a lumbar spine disability were denied.

A review of the Virtual VA paperless claims processing system contains the Veteran's updated VA treatment records.

The Veteran testified before the undersigned at a September 2007 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant claims in November 2007 and in August 2010.

A March 2012 rating decision assigned a 10 percent rating for the left calf stab wound scar due as it was deep and encompassed an area exceeding six square inches and assigned a separate 10 percent rating for a tender scar on the left calf, both effective October 5, 2010.  A 30 percent rating was assigned for a status-post muscle laceration to the left calf, also effective October 5, 2010.  

In April 2012, subsequent to the issuance of the March 2012 supplemental statement of the case (SSOC), the Veteran submitted additional argument and evidence in support of this appeal.  The Board subsequently requested that the Veteran waive RO consideration of this evidence in a May 2012 letter; the Veteran did not respond to this letter.  However, such a waiver is not necessary to adjudicate the instant appeals as the evidence that was submitted had been previously considered by the RO, including the February 2012 VA treatment note.  See 38 C.F.R. § 20.1304 (2011). 

The issues of entitlement to TDIU as well as entitlement to service connection for a lumbar spine disability and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  The Veteran's status-post muscle laceration of the left calf manifested as intermusuclar scarring, an adherent scar, the loss of deep fascia and visible or measurable muscle atrophy in the left calf.

2.  The Veteran's left calf stab wound scar manifested as a deep scar that encompassed an area exceeding six square inches; the record was negative for a scar that encompassed an area in excess of 12 square inches.

3.  The Veteran's bilateral pes planus manifested as subjective complaints of foot and heel pain, stiffness and lack of endurance with decreased medial arches and arches that were present on weight-bearing and non weight-bearing; the record was negative for severe acquired flatfoot, a marked deformity, abduction, characteristic callosities, acquired pes cavus, malunion or nonunion of the tarsal or metatarsal bones or a moderately severe foot injury.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, for status-post muscle laceration of the left calf have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.55, 4.56, 4.73, 5311 (2011).

2.  The criteria for a 10 percent rating for a left calf stab wound scar, but no higher, are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.118, 7801-7805 (2008).

3.  The criteria for an initial rating in excess of 10 percent for a bilateral pes planus with plantar fasciitis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.71a, 5276, 5278, 5283, 5284 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The appeal as to the claims for an increased rating for a left calf muscle laceration and bilateral pes planus arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court of Appeals for Veterans Claims (CAVC) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claims for an increased rating for a left calf muscle laceration and bilateral pes planus.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court for Veterans Appeals (Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The generic first, third, and fourth elements (contained in the Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice with regards to his claim for an increased rating for a left calf stab sound scar in a June 2006 letter.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter was provided after the initial adjudication of the Veteran's claim.

The June 2006 letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating and provided specific examples.  This letter stated that such evidence should describe the manner in which this disability had increased in severity.  It notified the Veteran that he may submit statements from his employers and statements from other individuals who could describe how his disability symptoms have affected him.  The remaining elements of Vazquez-Flores were provided in the August 2005 statement of the case (SOC).  The timing deficiency with regards to the June 2006 letter was cured by  the readjudication of the claim in an April 2007 SSOC.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

The August 2005 SOC could not provide VCAA compliant notice.  Id.  It did, however, provide actual knowledge to the Veteran. The Veteran had a meaningful opportunity to participate in the adjudication of the claim after the notice was provided.  In this regard, he submitted a substantive appeal to the Board and provided additional evidence and argument at his September 2007 hearing.  In addition, he has not alleged prejudice any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records, Social Security Administration (SSA) records, various private treatment notes and the VA examination reports.  An April 2006 response and a November 2006 response from the VA Medical Center in Louisville (VAMC) indicates that there were no records available between February 1981 and April 1981.  Although the Veteran appeared to suggest he received treatment from a private podiatrist in a February 2006 treatment note, he did not specify the particular location nor did he provide an appropriate authorization which would allow VA to obtain such records. VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1).

The Board notes that the September 2002, November 2004 and October 2010 VA examiners had indicated that they had not reviewed the Veteran's claims file.  An examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).   

The CVAC has held that that provisions of 38 C.F.R. § 3.103(c)(2)  impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the September 2007 hearing, the issues on appeal was identified.  The undersigned inquired as to the Veteran's current foot and calf symptoms.  The Veteran was asked whether he received SSA benefits and the basis of such an award.  The Board thereby fulfilled its duty under Bryant. 

In November 2007, the Board remanded the instant claims to allow proper notice to be provided to the Veteran.  The Veteran was to be asked to identify all medical providers who treated him since April 2006 and his SSA records were to be obtained.  A VA examination was then to be conducted to determine the severity of his service connected left calf stab wound scar, muscle laceration of the left calf and bilateral pes planus with plantar fasciitis.  A December 2007 letter to the Veteran provided proper notice.  This letter also asked him to identify his treatment providers since April 2006 and complete any appropriate authorization forms.  SSA records are contained in the claims file.  

The Board again remanded the instant claims in August 2010.  The AOJ was instructed to obtain the Veteran's updated VA treatment records.  The Veteran was to be provided notice with regard to the unavailability of the Louisville VAMC records from February 1981 to April 1981.  A VA examination was then to be conducted to determine the severity of his service connected left calf stab wound scar, muscle laceration of the left calf and bilateral pes planus with plantar fasciitis.  Updated VA treatment records are contained in the claims file and the Veteran's electronic claims file.  The Veteran was informed that his Louisville VAMC records dated between February 1981 and April 1981 could not be obtained in a September 2010 letter.  Such VA examinations were conducted in October 2010.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47  (1999). 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claims. 

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Calf Muscle Laceration

The Veteran's left calf muscle laceration residuals has been rated under the diagnostic code for impairment to muscle group XI.

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323).  38 C.F.R. § 4.55(b).

The criteria for determining how to classify a muscle injury are set forth in 38 C.F.R. § 4.56.  The criteria consist of the type of injury, the history and complaints, and the objective findings.  For VA purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  

Muscle Group XI is responsible for propulsion, plantar flexion of the foot, stabilization of the arch, flexion of the toes and lexion of the knee.  This muscle group includes the triceps surae (gastrocnemius and soleus), tibialis posterior, peroneus longus, peroneus brevis, flexor hallucis longus, flexor digitorum longus, popliteus and plantaris.  A moderate disability warrants a 10 percent rating, a moderately severe disability warrants a 20 percent rating and a severe disability warrants a 30 percent rating.  38 C.F.R. § 4.73, 5311.

Moderate disability results from a through and through or deep penetrating wound without the explosive effect of high velocity missile and no residuals of debridement or prolonged infection.  Objective findings include relatively small or linear entrance and exit scars with signs of moderate deep facial or muscle substance loss or impaired muscle tonus.  A moderate disability will also be classified as such when there is a loss of power or lowered threshold of fatigue when compared to the non-injured side.  38 C.F.R. § 4.56(d)(2). 

A moderately severe disability of muscles involves a through-and-through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, intermuscular scarring.  There must be evidence of a hospitalization for a prolonged period in service for treatment of a wound of severe grade.  The record must contain consistent complaints of cardinal symptoms of muscle wounds. Evidence of unemployability because of inability to keep up with work requirements, if present, must be considered.  The objective findings are entrance and, if present, exit scars that are relatively large and so situated as to indicate a track of a missile through important muscle groups.  There are indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side. The tests of strength and endurance of the muscle groups involved (compared with the sound side) give positive evidence of marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3). 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).

Service treatment records indicate that the Veteran was accidently stabbed in the left calf with another Marine's bayonet in June 1980.  He was treated and returned to duty after approximately two weeks, although several subsequent sick call visits were noted.

A September 2002 VA examination found the Veteran's calf circumference to be 44 cm bilaterally at a point 25 cm above the lateral malleolus.  There was a noticeable strength difference on knee flexion.  He was able to stand and walk on his toes without difficulty.

A November 2004 VA examination reflected the Veteran's reports of calf cramps with walking and a tight sore calf with bending and pulling.  During flare-ups, he must sit down.  Physical examination revealed the calves to be asymmetric, with the right measured at 41 cm and the left measured at 43 cm.

A February 2006 VA treatment note indicated that the Veteran's calf circumference was 17 inches bilaterally.

During a September 2007 hearing, the Veteran testified that his left leg was weak and small on service discharge.  He was never able to get his left leg back to full strength but he was later able to pass a physical examination to become a firefighter.

An April 2008 VA treatment note reflected the Veteran's reports of left calf pain without swelling.

An October 5, 2010 VA examination reflected the Veteran's reports of left calf pain and cramping.  Physical examination noted that his left calf was small to inspection and by measure, as it was 44 cm and the right calf was 46 cm.  The injured muscles included the triceps surae (gastrocnemius and soleus) in Group 11 with muscle strength of 5 and tissue loss.  Muscle function was normal in terms of comfort, endurance and strength.  There was a loss of deep fascia or muscle substance under the annular scar as it was depressed compared to the surrounding tissue.
There was no residual nerve damage, tendon damage, bone damage or muscle herniation.  A deep, adherent scar was also noted.

The Board finds that the Veteran's status-post muscle laceration of the left calf most closely approximated a 30 percent rating for a severe Group XI muscle disability.  Service treatment records document his treatment following the calf laceration in June 1980 as well as muscle weakness.  The October 2010 examination demonstrated an adherent scar that was depressed in the area of the laceration.  In addition, this examination revealed an apparent loss of deep fascia under the annular scar.  Multiple examinations and treatment notes documented atrophy in the left calf.  Although some of these findings, including the loss of deep fascia, where not made until the October 5, 2010 VA examination, the Board notes that this examination was the first comprehensive examination the Veteran was afforded with regard to this disability.  Accordingly, a rating of 30 percent is warranted throughout the course of the appeal.  A 30 percent rating had been previously assigned as of October 5, 2010; this rating is the highest available under the diagnostic code and a higher schedular rating cannot be assigned.  38 C.F.R.         §§ 4.55, 4.56, 4.73, 4.118, 5311.

Left Calf Scar

Scars other than on the head, face or neck that are deep or that cause limited motion and encompass on area or areas exceeding 6 square inches (39 sq. cm.) warrant a 10 percent rating.  Such scars that encompass an area or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 percent rating and such scars that encompass an area or areas exceeding 72 square inches (465 sq. cm.) warrants a 30 percent rating.  Such scars or scars that encompass an area exceeding 144 square inches (929 sq. cm.) warrant a 40 percent rating.  38 C.F.R. § 4.118, 7801 (2008).

Scars other than on the head, face or neck that are superficial and do not cause limited motion and encompass an area of 144 square inches or greater warrant a 10 percent rating.  38 C.F.R. § 4.118, 7802 (2008).  Superficial, unstable scars warrant a 10 percent rating.  38 C.F.R. § 4.118, 7803 (2008).  Superficial scars that are painful on examination warrant a 10 percent rating.  38 C.F.R. § 4.118, 7804 (2008).  Other types of scars are to be rated based on limitation of motion of the affected part.  38 C.F.R. § 4.118, 7805 (2008).

An unstable scar is one where, for any reason, there is a frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, 7803, Note 1 (2008).  A superficial scar is one that is not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, 7803, Note 2 (2008).

The regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the Veteran's claim was received prior to that date, these revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

An August 2002 VA examination noted a three cm well healed linear scar with a noticeable surface depression adjacent to the scar in the proximal posterior of the left calf.  The scar was not tender to palpation.  A left calf scar was diagnosed following this physical examination.

A November 2004 VA examination found a two to three cm annular scar on the left lateral posterior calf with depression of the underlying soft tissue.  This scar was freely mobile and not tender.  Following this physical examination and a review of the Veteran's electronic records, a diagnosis of a well-healed scar was made.

During the September 2007 hearing, the Veteran's representative argued that the Veteran's left calf scar was painful and tender.

An October 5, 2010 VA scar examination reflected the Veteran's reports of a painful scar without skin breakdown.  Physical examination found a scar that was 1.5 cm wide and 2.5 cm long but that there was abnormal texture of the skin that encompassed an area greater than six square inches.  In addition, there was an area of abnormal pigmentation of six square inches or less.  There were also increased skin markings over the oval area of the scar, suggesting the loss of sub-cutaneous fat.  The scar was painful and deep without signs of skin breakdown.  The skin was not indurated or inflexible.  The contour was elevated or depressed and adherent to underlying tissue.  There were no other disabling effects.  The abnormal texture of the affected area, the area with abnormal pigmentation and the area with visible or palpable underlying soft tissue was less than six square inches.  There were increased skin markings over the oval area of the scar, perhaps reflecting a loss of sub-cutaneous fat.

The October 2010 VA scar examination found that the Veteran's left calf stab scar was deep and that while it measured only 1.5 cm by 2.5 cm, it also created an area of abnormal skin texture that encompassed an area of more than six square inches.  This is the first clinical evidence documenting this abnormal skin texture despite the presence of the Veteran's scar throughout the course of the appeal.  A 10 percent rating is therefore warranted throughout the course of the appeal as this scar was deep and encompassed an area in excess of six square inches.  A higher rating is not warranted as this scar did not encompass an area in excess of 12 square inches.  38 C.F.R. § 4.118, 7801-7805 (2008).

Bilateral Pes Planus

The Veteran's bilateral pes planus is rated under the diagnostic code for acquired flatfoot.

Bilateral acquired flatfoot that was moderate with a weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet warrants a 10 percent rating.  Severe acquired flatfoot with objective evidence of a marked deformity (pronation, abduction, etc.), pain on manipulation and the use of accentuated, indication of swelling on use and characteristic callosities warrants a 30 percent rating.  Pronounced acquired flatfoot with marked pronation, extreme tenderness of the plantar surfaces on the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation and not improved by orthopedic shoes or appliances warrants a 50 percent rating.  38 C.F.R. § 4.71a, 5276. 

A moderate foot injury warrants a 10 percent rating, a moderately severe foot injury warrants a 20 percent rating and a severe foot injury warrants a 30 percent rating.  38 C.F.R. § 4.71a, 5284.

Malunion or nonunion of the tarsal that is moderate warrants a 10 percent rating, a 20 percent rating if moderately severe and a 30 percent rating if severe.  38 C.F.R. § 4.71a, 5283.

Acquired claw foot (pes cavus) with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle and definite tenderness under the metatarsal heads warrants a 10 percent rating.  Bilateral claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia and marked tenderness under the metatarsal heads warrants a 30 percent rating.  Bilateral claw foot with a marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and a marked varus deformity warrants a 50 percent rating.  38 C.F.R. § 4.71a, 5278. 

A March 2003 VA treatment note indicated that the Veteran's left lateral border and dorsal distally at the metatarsal head area were tender to palpation.  Deep tendon reflexes were 2+ bilaterally and symmetric.  He had custom molded inserts with some transverse arch support but received no other treatment.

A July 2003 VA treatment note reflected the Veteran's reports of foot pain when walking and standing for long periods and that the pain worsened throughout the day.  He reported that this pain occurred in his heel, the ball off his feet and the arches bilaterally.  Physical examination found pain on palpation at the third interspace with pain shooting up the legs bilaterally.  There was also pain on palpation of the plantar fascia and the plantar calcaneal tubercle.  Examination was negative for edema or erythema.

A November 2004 VA examination reflected the Veteran's reports of pain in the soles of his feet without weakness.  There was stiffness, fatigability and lack of endurance on standing and walking.  On very bad days, there was also burning at rest.  Treatment included the use of inserts.  Physical examination revealed mild pes planus with the arch 1.5 cm from the floor while standing.  The feet were diffusely tender, but not exquisitely so, at the plantar fascia.  There was an inversion of the calcaneus and the Achilles tendon was neutrally aligned.  Reflexes were 2+ and there was some decreased sensation in the left lateral leg.  The examiner noted that the Veteran did not present for the scheduled X-rays.  Following this examination and a review of the Veteran's electronic medical records, a diagnosis of plantar fasciitis that was not active in weight bearing was made.

A physical examination performed during a November 2004 private internal medicine evaluation was negative for redness, warmth, swelling, fluid, laxity or crepitus in the feet.

A December 2004 VA foot X-ray revealed no evidence of pes planus bilaterally.

A July 2005 VA treatment note indicated that there was tenderness to palpation of the plantar fasciitis without swelling or redness.  An assessment of foot pain secondary to plantar fasciitis was made.

A February 2006 VA podiatry treatment note reflected the Veteran's reports of constant foot pain, with the right worse than the left.  Physical examination revealed mild point tenderness over the lateral aspect of the sole of right foot without a palpable bony abnormality.  There was no erythema or warmth.  An assessment of foot pain was made.

During the September 2007 hearing, the Veteran testified that he had pain and burning in his feet.  The orthotics did not help his feet and he tried to keep weight of his feet.

 A December 2007 letter from the Veteran's mother indicated that he experienced pain and problems with his feet and used hot soaks to treat it.

A June 2008 VA treatment note indicated that the Veteran's right foot was swollen and red, starting at the base of the great toe.  Physical examination noted that there was an ankle cast in place on the right foot, which was moderately swollen, slightly red and painful to the touch.  Motion and sensation were intact.  Left foot examination was normal.  An assessment of a painful swollen right foot was made.

In a January 2010 statement, the Veteran wrote that he was unable to sleep due to his foot pain and that he had foot swelling on use.

A May 2010 VA podiatry treatment note reflected the Veteran's complaints of burning and tingling pain in his legs and feet that was worse at night and while sitting down.  He also had aching in both arches and ankles when ambulating.  Physical examination found decreased medial arches bilaterally with pain along the posterior tibial tendon and the sinus tarsi.  There was decreased ankle joint dorsiflexion in the bilateral ankles.  Neurological examination was absent to in the bilateral feet.  Assessments of bilateral peripheral neuropathy and pes planus were made.

An October 5, 2010 VA examination reflected the Veteran's reports of pain in the medial foot.  He used over the counter inserts and arch supports.  Foot swelling, heat, redness, stiffness, fatigability, weakness and lack of endurance were denied.  He was able to stand for 15 to 30 minutes but was unable to walk for more than a few yards.  The examiner noted that the Veteran's prescribed over the counter inserts were located in the wrong shoes at presentation, i.e. the arch at the lateral foot.  Physical examination found tenderness and pain on palpation to the bilateral plantar fascia.  Examination was negative for hammertoes, hallux valgus, pes cavus and malunion or nonunion of the tarsal and metatarsal bones.  The Achilles alignment was normal, there was mild pronation and the arch was present on weight-bearing and non weight-bearing.  His gait was stiff with normal roll over and his arches were present on weight-bearing and non-weight bearing despite low arches.  A bilateral foot X-ray revealed a calcaneal angle of 24 degrees on the left foot and a flat foot deformity could not be confirmed for the right foot.  Following this examination and a review of the Veteran's claims file, a diagnosis of bilateral pes planus was made.

In an April 2012 statement, the Veteran wrote that he experienced foot swelling and weakness and that he was barely able to walk or "raise up" on his toes.  His examinations demonstrated swelling on use as well as pain on manipulation.

The Veteran's bilateral pes planus manifested as subjective complaints of foot and heel pain, stiffness and lack of endurance.  Medial arches were found to be decreased in May 2010 but the arches were found to be present on weight-bearing and non weight-bearing in the October 2010 examination.  His right foot was found to be swollen in a June 2008 VA treatment note but the clinical evidence was otherwise negative for such swelling.  Achilles alignment was consistently found to be normal and examinations were negative for characteristic callosities.  Although pronation was found on an October 2010 examination, it was noted to be mild.  His symptoms also most closely approximate no more than a moderate foot injury as his providers have consistently described his symptoms as mild and examinations have consistently been negative for objective symptoms other than pain.  The clinical evidence is negative for, and the Veteran has not alleged, acquired pes cavus and malunion or nonunion of the tarsal or metatarsal bones which would warrant a higher rating under an alternative diagnostic code.  38 C.F.R. § 4.71a, 5276-5284.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

As detailed above, the Veteran's status-post muscle laceration of the left calf manifested as intermuscular scarring, an adherent scar, the loss of deep fascia and visible or measurable muscle atrophy.  His left calf scab wound scar manifested as a deep scar that encompassed an area in excess of six square inches.  His bilateral pes planus manifested as subjective complaints of foot and heel pain, stiffness and lack of endurance with decreased medial arches and arches that were present on weight-bearing and non weight-bearing.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  An April 2002 SSA decision establishes the Veteran has been employed since August 2001.  Marked interference with employment has not been alleged by the Veteran or shown in the record for the period prior to August 2001.  Consideration of an extraschedular rating is therefore not warranted.


ORDER

Entitlement to an initial 30 percent rating for a status-post muscle laceration of the left calf throughout the appeal period is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a 10 percent rating for a left calf stab wound scar throughout the appeal period is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for bilateral pes planus is denied.





REMAND

Left Knee and Low Back Disability Claims

Unfortunately, these claims must be remanded again for additional development.

In a November 2004 VA examination, the Veteran reported that he had received Workers Compensation benefits due to his lumbar spine and left knee disabilities.  The Veteran also submitted a one page transcript excerpt from a deposition in conjunction with what appears to be a Worker's Compensation claim addressing his left knee.  The text of an April 2002 SSA decision indicated that the Veteran filed a Workers Compensation claim due to two work injuries.  Records relating to this claim are not of record.  These Workers Compensation records are particularly pertinent to the instant appeals as they appear to involve the same orthopedic manifestations.  On remand, a copy of any determination pertaining to any Workers Compensation claim and any other medical records associated with that determination should be obtained.  See 38 C.F.R. § 3.159(c)(1).

TDIU Claim

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran was awarded SSA benefits in an April 2002 due to a lumbar spine disability, a cervical spine disability and a left foot fracture.  An October 2010 VA examiner found that there was "significant effects" on the Veteran's occupational activities due to his bilateral pes planus.   No examiner has addressed the Veteran's employability.  An examination is required to determine what effect the Veteran's service connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain records related to the Veteran's application for Workers Compensation benefits as identified in a November 2004 VA examination.  The Veteran is advised that it may be necessary for him to complete an appropriate authorization form to obtain these records.  If the Veteran fails to provide the authorization, he should be advised that he may provide the records himself.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

2.  The RO/AMC should afford the Veteran a VA examination with an appropriate examiner to determine the impact of his service connected disabilities on his ability to work.  The entire claims file is to be made available to and reviewed by the examiner(s) designated to examine the Veteran.  All indicated studies should be performed and all findings reported in detail.

The examiner(s) is also asked to provide an opinion with respect to the following question:

Does the Veteran's service connected disabilities render him incapable of performing the physical and mental acts required for employment, considering the impairment due to the pathology, symptoms, and signs associated with such disability, and considering his educational and occupational experience?

In answering each of the questions posed above, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is asked to explain the medical basis or bases for his or her opinion(s), based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.

3.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions sought in this remand.

4.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


